                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

 J & J SPORTS PRODUCTIONS, INC.,

               Plaintiff,
                                                            Docket No.: 18-cv-15648
        v.                                                  ORDER / JUDGMENT
 MARCIAL M. SANCHEZ,

               Defendants.

      WILLIAM J. MARTINI, U.S.D.J.:
       This matter comes before the Court on Plaintiff J & J Sports Productions, Inc.’s
(“Plaintiff’s”) motion for default judgment. ECF No. 9.
    For the reasons set forth in the accompanying opinion, IT IS on this 2nd day of July 2019,
ORDERED and ADJUDGED as follows:
       Plaintiff’s motion for default judgment, ECF No. 9, is GRANTED; and
       Final judgment is ENTERED in favor of Plaintiff and against Defendant Marcial M.
        Sanchez in the total amount of $6,000, comprised of:
                 o $4,000 in statutory damages; and
                 o $2,000 in enhanced statutory damages.




                                               /S/ William J. Martini
                                               WILLIAM J. MARTINI, U.S.D.J.
